Citation Nr: 1712705	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  95-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the left hip.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee disorder with degenerative joint disease.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for hallux valgus and hammertoes of the left foot.

4.  Entitlement to an increased evaluation in excess of 10 percent for tinea pedis of the feet, corns and plantar warts of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In September 2011, the Board denied the claims of entitlement to an initial evaluation in excess of 10 percent for left knee disorder with DJD and an increased evaluation in excess of 10 percent for DJD of the left hip. The Board also remanded the claims for entitlement to service connection for hypertension and vertigo; and a compensable, initial rating for degenerative disc disease of the lumbar spine.

In a June 2015 Order (pursuant to a Joint Motion for Remand (JMR)), the Court vacated the September 2011 Board decision with regards to the denial of an initial evaluation in excess of 10 percent for left knee disorder with DJD and an increased evaluation in excess of 10 percent for DJD of the left hip.  The Board notes that the September 2011 Board decision also denied service connection for erectile dysfunction and entitlement to a compensable initial evaluation for seasonal allergic rhinitis.  The Court noted that the Veteran did not challenge the Board's decision on these issues, and thus, these issues are not before the Board.

The issues of entitlement to an increased evaluation in excess of 10 percent for service-connected history of tinea pedis of the feet, corns and plantar warts of the right foot and hallux valgus and hammertoes of the left foot came to the Board on appeal from a September 2012 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2012.  A Statement of the Case (SOC) was issued in March 2014.  The Veteran filed a timely VA Form 9 in April 2014.  

The Board remanded the claims in September 2015, a Supplemental SOC was issued in August 2016, and the claims have now been returned to the Board.  

Also in August 2016, the RO issued a rating decision granting a separate, 10 percent rating, for tinea pedis of the feet, corns and plantar warts of the right foot.  

The Board notes that the issues of entitlement to service connection for hypertension and for vertigo, including as secondary to service connected bilateral hearing loss status post right stapedectomy, were remanded by the Board in September 2015.  The RO granted the Veteran's claims of entitlement to service connection in August 2016.  The Veteran did not disagree with the initial ratings or effective dates assigned (see Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1977)), and as such, those issues are not before the Board at this time.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  This appeal contains the issue of entitlement to an increased evaluation in excess of 10 percent for tinea pedis as well as corns and plantar warts of the right foot, which may be affected by the resolution of VA's appeal in Johnson.  As such, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the issue of entitlement to an increased evaluation in excess of 10 percent for tinea pedis as well as corns and plantar warts of the right foot that has been stayed will be resumed.

The issues of entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the left hip and entitlement to an initial evaluation in excess of 10 percent for left knee disorder with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating available for hallux valgus and hammertoes of the left foot.  His left foot hallux valgus and hammertoes do not include manifestations of malunion or nonunion of the tarsal or metatarsal bones, produce symptoms which approximate amputation of the great toe with removal of the metatarsal head, nor is there clinical evidence of flatfoot, weak foot, claw foot, or a foot injury associated with the service connected condition.
 
2.  The Veteran has a diagnosis of Morton's neuroma, which is intertwined with his left foot hallux valgus and hammertoes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hallux valgus and hammertoes of the left foot have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).

2.  The criteria for a separate 10 percent rating, but no higher, for Morton's neuroma of the left foot have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
		
VA's duty to notify was satisfied by a letter dated in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA and service treatment records, the Veteran's statements, and VA examination reports.  

The Veteran was afforded VA examinations in February 2012, November 2013, and August 2016. The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's left foot hallux valgus and hammertoes in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has also considered the applicability of Section 4.59.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally."  The Board notes that the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements."  The Court then found that the Board was required to address Section 4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability.  However, in this case, the Veteran has been assigned a 10 percent rating for his left foot hallux valgus and hammertoes.  As such, the Veteran's foot pain has been considered and the maximum rating for hallux valgus has been assigned for the entire appeal period.  Thus, an additional remand is not necessary.

Additionally, the Board finds that the RO has substantially complied with the September 2015 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Initial Compensable Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.

The Veteran's left hallux valgus and hammertoes is currently rated under 38 C.F.R. § 4.71 (a), Diagnostic Code 5280 for unilateral hallux valgus.  Under diagnostic code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71 (a), Diagnostic Code 5280 (2016).  A 10 percent rating is also warranted for unilateral hallux valgus operated with resection of the metatarsal head.  Id. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

Factual Background 

The Veteran filed a claim regarding his foot disabilities in March 2011.  He stated that he had been fitted for shoe inserts and prescribed cream for his feet.  

The Veteran was afforded a VA examination in February 2012.  At that time, the examiner noted diagnoses of metatarsalgia, hammer toes, and hallux valgus.  The examiner noted that the Veteran had changed jobs five years previously from a standing job to a desk job because of his painful feet.  The Veteran reported that he wore bilateral shoe inserts and did passive stretching of both feet.  He reported that he had been injected in the past with good results.  He also reported using Dr. Scholl's foot spa and Epsom salts.  The examiner noted that the Veteran had hammer toes of the second, third, and fourth toes on both feet.  The examiner noted that the Veteran had mild or moderate symptoms due to hallux valgus on the left foot.  He had not had surgery for the condition.  The examiner noted that the Veteran had 32 degrees of hallux valgus on the left but not on the right.  He had normal arches bilaterally and was somewhat tender on compression of the metatarsal bones on the right forefoot.  There was no hallux rigidus or pes cavus.  There was also no malunion or nonunion of the tarsal or metatarsal bones and no other foot injuries.   The examiner noted that the Veteran's foot condition impacted his ability to work insofar as he experienced increased symptoms with prolonged standing or walking.  

The Veteran included a statement with his November 2012 NOD.  In it, he noted that he had cracked skin on both of his feet and toenail fungus on his left foot.  

The Veteran underwent another VA examination in November 2013.  The examiner conducted an in-person examination and reviewed the VA treatment records.  The examiner noted the diagnoses of hammertoes and hallux valgus.  The Veteran reported that prolonged standing for more than five or ten minutes caused bilateral heel pain.  There was no Morton's neuroma and no metatarsalgia.  The Veteran had hammertoes on the second, third, and fourth toes bilaterally.  There was no hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or foot injuries.  There were also no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner noted that the examination of the feet revealed that the Veteran had mild bilateral hallux valgus.  He also had mild hammertoes of the toes of the second, third, and fourth toes bilaterally.  The arches appeared normal.  

Another VA examination was provided in August 2016.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner diagnosed bilateral Morton's neuroma, hammer toes, and hallux valgus.  The examiner noted that the Veteran had severe pain in the balls of both of his feet over a corn at the metacarpophalangeal joints (MCP) of the third and fourth toes.  He reported pain when standing or walking despite having inserts with padding.  He also reported pain and stiffness at the base of the great toes with hallux valgus.  He indicated that the pain was worse when walking and flexing.  He stated that he avoided stairs because of the pain.  He also had hammer toes of the bilateral second toes without ulcers at the distal phalanx.  The Veteran denied flare ups.  The examiner noted that the Veteran's hallux valgus was mild or moderate bilaterally.  There was no hallux rigidus or pes cavus.  There were also no other foot injuries or foot conditions.  On examination, the Veteran had bilateral pain on movement, weight-bearing, and nonweight-bearing.  The examiner noted that there was pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when the foot is used repeatedly over a period of time but indicated that he could not determine the functional loss without resorting to mere speculation.  The examiner also noted that there was other functional loss during flare-ups or when the foot is used repeatedly over a period of time, but that he was unable to determine without resorting to mere speculation.  There were no other pertinent physical findings, complications, signs, or symptoms related to any of the conditions.  The examiner noted that the Veteran was unable to walk or stand for long periods of time because of his pain.  He noted that the Veteran had to quit teaching because of the pain and began working at a more sedentary job.  The Veteran was unable to run or walk at a fast pace because of the pain.  He also had difficulty with stairs because of the foot pain.  Finally, the examiner noted that the diagnosis of Morton's neuroma is intertwined with hallux valgus and hammer toe.  However, he stated that right foot hammer toe, right foot hallux valgus, and right foot Morton's neuroma are not directly related to service-connected hallux valgus and hammer toes of the left foot.  

Analysis 

Based on the above, the Board finds that a rating in excess of 10 percent for left hallux valgus and hammertoes is not warranted. 

As noted, the Veteran is assigned a 10 percent rating for his left foot hallux valgus and hammertoes under Diagnostic Code 5280.  This is the maximum rating available under this diagnostic code.  The rating available for the Veteran's hammertoes, under Diagnostic Code 5282 is less than the 10 percent assigned based on his hallux valgus.  Indeed, because not all of his toes are affected, the highest rating available under Diagnostic Code 5282 would be noncompensable.  The Board has considered whether the Veteran's hallux valgus and hammertoes may be rated under another diagnostic code; however, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's hallux valgus and hammertoes are listed conditions under Diagnostic Codes 5280 and 5282, VA has a duty to apply these diagnostic codes to his disability and determine the appropriate disability rating.  Again, in this case, the Veteran is already assigned the maximum rating available for his hallux valgus and hammer toes.

Finally, the Board recognizes that the Veteran may believe he is entitled to a higher rating during this period.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his service connected hallux valgus and hammertoes based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board also acknowledges that the medical evidence of record indicates that the Veteran also has Morton's neuroma, as found on VA examination in February 2012 and which the August 2016 examiner determined was intertwined with the hallux valgus and hammertoes.  Given this assessment, the Board finds that a separate, 10 percent evaluation, is warranted for Morton's neuroma associated with the hallux valgus and hammer toe of the left foot under 38 C.F.R. § 4.71a, Diagnostic Code 5279, for metatarsalgia, anterior (Morton's disease) unilateral or bilateral, for the entire appeal period.  This rating encompasses the Veteran's diagnosed Morton's neuroma.

Other Considerations

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016). 

In this case, the rating criteria adequately contemplate the Veteran's hallux valgus and hammertoe disability.  The Board notes that the evidence of record reveals that the Veteran has pain and functional loss.  However, such symptoms are contemplated by the schedular criteria for the current maximum ratings assigned and are therefore not evidence of an exceptional disability picture.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU may be an element of appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is currently employed and while he has described functional limitations due to his condition, he has not alleged he is unemployable due to his left foot hallux valgus and hammertoes.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted at this time.


ORDER

An initial evaluation in excess of 10 percent for left foot hallux valgus and hammertoes is denied.

A separate 10 percent evaluation for Morton's neuroma of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the claims of entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the left hip and entitlement to an initial evaluation in excess of 10 percent for left knee disorder with degenerative joint disease.

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination report concerning the Veteran's degenerative joint disease of the left hip and left knee disorder with degenerative joint disease include only active range of motion findings and do not include range of motion findings for passive range of motion for both hips and knees.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination for each disability is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected residuals of the degenerative joint disease of the left hip.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe all symptomatology related to the Veteran's service-connected degenerative joint disease of the left hip.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Schedule a new examination to evaluate the severity of the service-connected residuals of the left knee disorder with degenerative joint disease.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe all symptomatology related to the Veteran's service-connected left knee disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to increased ratings.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


